DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to Applicant’s preliminary amendment filed 18 March 2021.  Claims 1-3, 5, and 6 were amended.  New claims 7 and 8 were added.

Claim Objections

Claim 5 is objected to because of the following informalities:  line 3, “the reserved vehicle are” should read  “the reserved vehicle is”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Swanson et al. (Swanson)(US Pub. No. 2017/0262802 A1).
Regarding claim 1,  Swanson discloses a reserved vehicle control method of a reserved vehicle control device 102 capable of communicating with a terminal device 106 that a user possesses and a plurality of vehicles (rental vehicles), and controlling a reserved vehicle reserved by the user from the plural vehicles through the terminal device 106 in accordance with an operation performed on the terminal device (see Fig. 1), the method comprising:
acquiring positional information of the terminal device 106 (para. [0014]);
acquiring positional information of the reserved vehicle (para. [0031]):
outputting, to the terminal device 106, allowing information indicating that an operation on a light-emitting device mounted on the reserved vehicle is allowed (indication of a selection to actuate a sensory feature at the pickup unit 104), in accordance with the positional information of the terminal device, the positional information of the reserved vehicle, and a location at which the user is to get in the reserved vehicle.  See Fig. 7 and paras. [0068]-[0073].
Regarding claim 2, Swanson discloses a reserved vehicle control device comprising a control unit 102 capable of communicating with a terminal device106  that a user possesses and a plurality of vehicles (rental vehicles), and controlling a reserved vehicle reserved by the user from the plural vehicles through the terminal device 106 in accordance with an operation performed on the terminal device (Fig. 1), wherein the control unit is configured to:
acquiring positional information of the terminal device 106 (para. [0014]);
acquiring positional information of the reserved vehicle (para. [0031]):
outputting, to the terminal device 106, allowing information indicating that an operation on a light-emitting device mounted on the reserved vehicle is allowed (indication of a selection 
	Regarding claim 3, Swanson discloses a reserved vehicle control system comprising a terminal device 106 that a user possesses, a plurality of vehicles 104, and a computer 102 capable of communicating with the terminal device 106 and the plural vehicles 104, the system being configured to control a reserved vehicle reserved by the user from the plural vehicles 104 through the terminal device 106 in accordance with an operation performed on the terminal device, wherein the computer 102 is configured to:
acquiring positional information of the terminal device 106 (para. [0014]);
acquiring positional information of the reserved vehicle 104 (para. [0031]):
outputting, to the terminal device 106, allowing information indicating that an operation on a light-emitting device mounted on the reserved vehicle is allowed (indication of a selection to actuate a sensory feature at the pickup unit 104), in accordance with the positional information of the terminal device, the positional information of the reserved vehicle, and a location at which the user is to get in the reserved vehicle.  See Fig. 7 and paras. [0068]-[0073].  
	Regarding claim 4, the computer 102 in Swanson controls light emission of the light-emitting device in accordance with the operation performed on the terminal device having received the allowing information.  See Fig. 7 and paras. [0068]-[0073] in particular para. [0071].    
	Regarding claim 5, the computer 102 is configured to output the allowing information to the terminal device 106 when it is determined that the terminal device and the reserved vehicle is .
	
Allowable Subject Matter

Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE BICHNGOC LIEU whose telephone number is (571)272-2978. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 5712723114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/JULIE B LIEU/Primary Examiner, Art Unit 2684                                                                                                                                                                                                        
28 Dec 21